Title: General Orders, 13 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday March 13th 1780.
            Parole Venerable—  C. Signs Veteran Vigor.
          
          A General Court Martial of the line is to sit tomorrow 10 ôclock at the new store room in Morristown for the trial of Doctor William

Shippen junior and such other persons as may be brought before them—Brigadier General Hand is appointed President—Colonels Hazen and Proctor Lieutenant Colonels De Hart and North and Majors Thayer and Grier are appointed members—a Captain from each Brigade in Camp except the second Maryland & 1st Pennsylvania and the Brigade of Artillery will also attend as members.
          By a Division General Court Martial of the Pennsylvania line held the 22nd day of February last Col. W. Stewart President—Samuel Bell and Robert Powers, soldiers of the 10th Pennsylvania regiment and Thomas Brown and Jacob Justice soldiers of the 7th Pennsylvania regiment confined for “Plundering Mr Bogart an Inhabitant near Paramus” were tried and found guilty of a breach of the 21st article, 13th section of the articles of war and sentenced each of them to be hanged, more than two thirds of the Court agreeing.
          The Commander in Chief approves the sentence.
          
            After Orders—
            Colonel Johnston is appointed officer of the day tomorrow in place of Colonel Ogden who is to sit on general court martial in place of Colonel Hazen—Lieutt Col. Mentges is appointed member of the same Court in place of Col. Proctor, excused.
          
        